Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the claims filed 3/12/2020.  Claims 1-9 are pending.  Claims 1 (method) and 9 (a machine) are independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mathematical concept. This judicial exception is not integrated into a practical application because the claims recite nothing beyond mathematical steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require only the performance of mathematical computations. Although claim 9 requires a processor and memory to execute the mathematical algorithm, this is an “instruction[] to implement [the]abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” and does not constitute significantly more or a practical application of the abstract idea.  See MPEP 2106.04(d).


Claims 2-4 are not anticipated or obvious in view of the art.
While claim 1, on which claims 2-4 depend, is viewed as obvious in view of the Abdi and Mohassel references, Abdi and Mohassel does not further disclose the limitations set forth in claims 2-4.  No other art of record was found which alone, or in combination with Abdi and Mohassel, would anticipate or reasonably render obvious the combination of features set forth in claims 2-4.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdi “Partial least squares regression and projection on latent structure regression (PLS Regression)” (published 2010), in view of Mohassel et al., US 2020/0242466 (filed 2017-03).
	As to claims 1 and 9, Abdi discloses a method/machine comprising:
(“The I observations described by K dependent variables are stored in an I × K matrix denoted Y, the values of J predictors collected on these I observations are collected in an I × J matrix X. …. The goal of PLS regression is to predict Y from X and to describe their common structure.” Abdi p. 1)
obtaining a predictor matrix comprising a plurality of prediction records, wherein each of the prediction records comprises a plurality of prediction attributes, (“J predictors collected on these I observations are collected in an I × J matrix X.” Abdi p. 1) …; 
obtaining a response matrix comprising a plurality of response records, wherein each of the response records comprises a plurality of response attributes; (“I observations described by K dependent variables are stored in an I × K matrix denoted Y,” Abdi p. 1)
setting that the predictor matrix is approximately equal to a product of a basis matrix (“the independent variables are decomposed as: X = TPT” Abdi p. 2) …, setting that the response matrix is approximately equal to a product of a weight matrix, (“where B is a diagonal matrix with the ‘regression weights’ as diagonal elements and C is the ‘weight matrix’” Abdi p. 12) …, and the predictor matrix (“Y = TBCT = XBPLS with BPLS = (PT+)BCT” Abdi p. 3) with all of the basis matrix, the coefficient matrix, the weight matrix and the projection matrix equal to nonnegative matrices (see Abdi tables 1 and 2, non-negative matrices), and setting that …; 
estimating the basis matrix, the coefficient matrix, the weight matrix and the projection matrix (“The goal of PLS regression is to predict Y from X and to describe their common structure.” Abdi p. 1. “Y = TBCT = XBPLS with BPLS = (PT+)BCT” Abdi p. 3)) …; 
obtaining a new vector comprising a plurality of attributes, wherein a number of the attributes is equal to a number of the prediction attributes of each of the prediction records; and (“each observation is, in turn, dropped from the data set, the remaining observations constitute the learning set and are used to build a PLS regression model that is applied to predict the left-out observation which then constitutes the testing set.” Abdi p. 5. The new vector is the dropped vector from a previous iteration.)
merging the new vector with the predictor matrix to obtain a new predictor matrix, and calculating a product of the new predictor matrix, the weight matrix and the projection matrix to obtain a plurality of values of the response attributes corresponding to the new vector. (“each observation is, in turn, dropped from the data set, the remaining observations constitute the learning set and are used to build a PLS regression model that is applied to predict the left-out observation which then constitutes the testing set.” Abdi p. 5. Iterations using different input matrices.)

Abdi does not disclose:
and at least one of the prediction attributes is masked
and a coefficient matrix
a projection matrix
so as to determine a cost function
according to the cost function

Mohassel discloses:
and at least one of the prediction attributes is masked (“one data sample will be used several times in different epochs, yet it suffices to mask it by the same random multiplication triplets. Therefore, in the offline phase, one shared n×d random matrix U is generated to mask the data samples X.” Mohassel ¶ 145)
and a coefficient matrix (Mohassel ¶ 145. The coefficient matrix is the masking matrix)
a projection matrix (“The identification of the cost function can be implicit by use of code that updates the weights according to a particular technique. As described in section II, the different cost functions can result in different formula for updating the weights.” Mohassel ¶ 233. A cost matrix used to update the weights, or the updated weight matrix itself.)
so as to determine a cost function (“To learn the coefficient vector w, a cost function C(w) is defined and w is calculated by the optimization argmin wC(w).” Mohassel ¶ 75. “The accuracy can be measured as the percentage of the correct predictions (e.g., correct classification for logistic regression) on the testing dataset, or the value of the cost function. If the accuracy is decreasing (or cost function is increasing), the learning rate can be reduced” Mohassel ¶ 83)
according to the cost function (“To learn the coefficient vector w, a cost function C(w) is defined and w is calculated by the optimization argmin wC(w).” Mohassel ¶ 75)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Abdi with Mohassel by utilizing the similar linear regression machine learning methods of Mohassel to implement the multiple linear regression of Abdi by using cost functions matrices and masking matrices.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Abdi with Mohassel in order to allow privacy preserving machine learning with a configurable learning rate (Mohassel ¶ 83); thereby allowing machine learning on private or personal information with set accuracies. 

As to claim 5, Abdi in view of Mohassel discloses the method of claim 1 and further discloses:
(“each observation is, in turn, dropped from the data set, the remaining observations constitute the learning set and are used to build a PLS regression model that is applied to predict the left-out observation which then constitutes the testing set.” Abdi p. 5. Iterations using different input matrices.)
wherein at least one of the attributes of the new vector is masked. (“one data sample will be used several times in different epochs, yet it suffices to mask it by the same random multiplication triplets. Therefore, in the offline phase, one shared n×d random matrix U is generated to mask the data samples X.” Mohassel ¶ 145. The input data is masked. Where the “new vector” a dropped vector from a different iteration of Abdi.)

As to claim 8, Abdi in view of Mohassel discloses the method of claim 1 and further discloses:
estimating a product of the basis matrix (“the independent variables are decomposed as: X = TPT” Abdi p. 2) and the coefficient matrix (“one data sample will be used several times in different epochs, yet it suffices to mask it by the same random multiplication triplets. Therefore, in the offline phase, one shared n×d random matrix U is generated to mask the data samples X.” Mohassel ¶ 145)
 to obtain a masked prediction attribute of the prediction attributes. (the basis matrix or input values are masked by the mask matrix to generate the prediction attributes used in machine learning)

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdi “Partial least squares regression and projection on latent structure regression (PLS Regression)” (published 2010), in view of Mohassel et al., US 2020/0242466 (filed 2017-03), and Ghosh et al., US 2016/0063546 (filed 2014-08).

As to claim 6, Abdi in view of Mohassel discloses the method of claim 1 and further discloses:
wherein the prediction records (“J predictors collected on these I observations are collected in an I × J matrix X.” Abdi p. 1)
 
Abdi in view of Mohassel does not disclose:
correspond to a plurality of users respectively, and the prediction attributes comprise age, genders, places of residence, web browsing time and purchase histories of the users.

Ghosh discloses:
(“ methods and computer program products are herein disclosed to generate predictive behavioral models” Ghosh ¶ 31. “one or more predictive behavioral models; identifying activities and characteristics, including time and date patterns associated with the activities and characteristics” Ghosh ¶ 12)
correspond to a plurality of users respectively (“the information available to identify data that is indicative of a customer's activities and characteristics, including time and date patterns associated with the activities and characteristics” Ghosh ¶ 31), and the prediction attributes comprise age, genders, places of residence (“geographic (e.g., zip code and state or country of residence)” Ghosh ¶ 69), web browsing time (“browsing behavior, age, gender” Ghosh ¶ 31. Also ¶ 35. “and conveying to the entity the activities and characteristics that include the time and date patterns associated with the activities and characteristics, attributable to the audience of potential acceptors based on the one or more predictive behavioral models” Ghosh ¶ 12. See Ghosh ¶ 99 describing behavioral model results of browsing) and purchase histories of the users. (“The payment card transaction information 202 can contain, for example, purchasing and payment activities attributable to purchasers (e.g., payment card holders), that is aggregated by merchant and/or category and/or location in the data warehouse 200.” Ghosh ¶ 44)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Abdi in view of Mohassel by using the PLS regression machine learning algorithm to generate a user behavioral model similar to Ghosh to generate dependent variables such as browsing time and date patterns (e.g. Ghosh ¶ 12).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Abdi in view of Mohassel with Ghosh in order to allow the presentation of timely offers to an audience thereby allowing selective marketing by advertisers, Ghosh background.

As to claim 7, Abdi in view of Mohassel and Ghosh discloses the method of claim 6 and further discloses:
wherein the response records correspond to the users respectively, (“The I observations described by K dependent variables are stored in an I × K matrix denoted Y, the values of J predictors collected on these I observations are collected in an I × J matrix X. …. The goal of PLS regression is to predict Y from X and to describe their common structure.” Abdi p. 1)
 and the response attributes comprise advertising browsing time. (“browsing behavior, age, gender” Ghosh ¶ 31. Also ¶ 35. “and conveying to the entity the activities and characteristics that include the time and date patterns associated with the activities and characteristics, attributable to the audience of potential acceptors based on the one or more predictive behavioral models” Ghosh ¶ 12. See Ghosh ¶ 99 The response is the predicted Y of Abdi according to the behavior model of browsing time in Ghosh)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
	Lundahl et al., US 2002/0107858, discloses predictor and response matrices in machine learning. 
	Stajner, US 2017/0293857, discloses a masking matrix used to accommodate machine learning from sensors with varying capabilities.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492